Citation Nr: 1422756	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-33 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for adjustment disorder with mixed anxiety and depression.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LeVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1996 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which granted entitlement to service connection for adjustment disorder with mixed anxiety and depression and assigned a 30 percent rating, effective December 8, 2008.  

The Veteran had a videoconference hearing before the undersigned, a transcript of which has been associated with the Veteran's Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also her Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that she is no longer able to work because of symptomatology associated with her psychiatric disability.  See Board hearing transcript, January 2013.  The record now raises a question of whether the Veteran is unemployable due her service-connected disability, and as such, a claim for a TDIU is properly before the Board. See id.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that a September 2012 VA treatment record indicated that the Veteran anticipated receiving supplemental security income (SSI) disability benefits from the Social Security Administration (SSA) and during the January 2013 Board hearing the Veteran's representative indicated that such benefits had been granted due to a combination of physical and mental disorders.  VA has a duty to obtain SSA records that are potentially relevant.  In light of the foregoing, a remand is required to obtain records from SSA.

In addition, during the January 2013 Board hearing, the Veteran indicated that her psychiatric symptoms had worsened since her last examination.  Specifically, she indicated that her irritability had increased, manifesting in increased arguments with co-workers that had forced her to leave that line of employment.  The Board recognizes that there are VA treatment records that have been associated with the file that discuss and document the Veteran's ongoing symptoms.  Nevertheless, given the Veteran's reports of ongoing symptoms, the Board concludes that another VA examination is necessary to determine the current severity of the Veteran's symptoms.

As the Board has inferred a claim for TDIU as raised by the record, the agency of original jurisdiction has not yet had the opportunity to adjudicate the claim in the first instance.  It must do so prior to appellate disposition.  Adjudication first requires proper notice of how to substantiate the claim. Such must be undertaken on remand.

Finally, the AOJ should take the opportunity to associate VA treatment records from September 2012 with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information

2.  Obtain all medical records and hospitalization records from all applicable VA medical facilities from September 2012 to the present.  

3.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

4.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination in order to determine the current severity of her service-connected psychiatric disorder.  The complete claims file (including Virtual VA and VBMS records) must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  The examiner is specifically asked to comment on any functional impairment associated with the service-connected disability, as it may relate to the Veteran's ability to secure and maintain employment.  All opinions must be supported by a complete rationale.

5.  After the above is complete, readjudicate the Veteran's claim.  If the full benefits requested are not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



